Exhibit 10.2

 

EXECUTION VERSION*

 

CONSENT AND WAIVER AGREEMENT

 

This CONSENT AND WAIVER AGREEMENT (the “Consent”), dated as of October 12, 2012,
is provided under the Loan Agreement, dated as of August 16, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among A123 Systems, Inc., a Delaware corporation (“Borrower”), and Wanxiang
America Corporation (“Lender”), as the initial lender and agent for any Person
who may become a lender under the Loan Agreement.  Capitalized terms used herein
but not defined herein have the meaning given in the Loan Agreement.

 

WHEREAS, pursuant to clause (f) of Article VII of the Loan Agreement, an Event
of Default would occur if any Loan Party or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable.

 

WHEREAS, as of the date hereof, the HB Notes constitute Material Indebtedness.

 

WHEREAS, pursuant to clause (r) of Article VII of the Loan Agreement, an Event
of Default would occur if during any period that the aggregate outstanding
principal amount of the HB Notes shall exceed $1,000,000, any “Event of Default”
thereunder shall occur.

 

WHEREAS, pursuant to the terms of HB Notes, Borrower is obligated to make
payments of principal and interest in respect of the HB Notes on first (1st) and
the fifteenth (15th) day of each calendar month (each, an “HB P&I Payment”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Consent and Waiver.  Lender hereby consents to Borrower not making any HB P&I
Payments until November 15, 2012 and waives any Event of Default pursuant to
clause (f), clause (g) or clause (r) of Article VII of the Loan Agreement or
otherwise that would result from the failure by Borrower to make any HB P&I
Payment, any other default under the HB Notes, or any failure by the Borrower to
redeem the HB Notes pursuant to an “Event of Default Redemption Notice” under
the HB Notes during the period of time until November 15, 2012 (such Events of
Default, the “Specified Defaults”); provided that unless Borrower makes all of
the HB P&I Payments that are due through November 15, 2012 and otherwise cures
all defaults under the HB Notes on or prior to November 15, 2012, an Event of
Default under Article VII of the Loan Agreement would occur immediately.  This
specific waiver and the specific consent apply only to the Specified Defaults
and only for the express circumstances described above.  This specific waiver
and consent shall not be construed to constitute (i) a waiver of, or consent to,
any other event, circumstance or condition or a waiver of any other right or
remedy available to the Lender pursuant to the Loan Agreement or any other Loan
Document or (ii) a course of dealing or a consent to any departure by Borrower
from any other term or requirement of the Loan Agreement.

 

Governing Law.  This Consent shall be governed by, and construed under, the laws
of the State of New York, without reference to rules of conflicts of laws (other
than Section 5-1401 of the New York General Obligations Law).

 

Counterparts.  This Consent may be executed in multiple originals and by
counterpart.

 

Scope of Consent.  This Consent applies only to the matters explicitly addressed
herein and no other execution, amendment, modification or termination of any
term of the Loan Agreement is authorized hereby.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be duly executed
by their officers duly authorized as of the date first set forth above.

 

 

WANXIANG AMERICA CORPORATION,

 

as Lender and Agent

 

 

 

 

 

By:

/s/ Paul Cumberland

 

 

Name: Paul Cumberland

 

 

Title: Director of Investments

 

 

 

 

Agreed and acknowledged:

 

 

 

A123 Systems, Inc.

 

as Borrower

 

 

 

By:

/s/ David Prystash

 

 

Name: David Prystash

 

Title: Chief Financial Officer

 

 

 

 

 

Agreed and acknowledged:

 

 

 

Wanxiang Clean Energy USA Corp.

 

as Purchaser under the Securities Purchase Agreement

 

 

 

 

 

By:

/s/ Daniel Li

 

 

Name: Daniel Li

 

Title: Vice President

 

 

--------------------------------------------------------------------------------